PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Knight E. Doggett be readmitted subject to a two year probationary period with the following conditions:
1. Mr. Doggett shall re-take and pass the ethics portion of the Louisiana State Bar Exam before he is readmitted to practice.
2. He shall be affiliated with a law firm wherein he will be associated with an experienced supervising lawyer, so that his practice can be monitored for compliance with the Rules of Professional Conduct. In Mr. Doggett’s case, his future employment as an associate with the firm of Führer, Flour-noy, and Hunter and his supervision by Leonard Führer for two years following readmission would satisfy this requirement. However, if during the two year probationary period Mr. Dog-gett decides to leave the firm of Fuhrer, Flournoy, and Hunter and open his own law practice, then he needs to engage the services of an attorney with more than ten years legal experience in a small law firm to serve as a probation monitor. The monitor must be a member of the bar in good standing *905who is willing to serve and is acceptable to.Disciplinary Counsel.
3. He shall maintain professional liability insurance.
4. He shall present evidence of compliance with these conditions to the Disciplinary Counsel at intervals of six months after he is readmitted.
5. He shall pay all costs of these proceedings.
LEMMON, J., not on panel.